Citation Nr: 0711404	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for inguinal hernia.

5.  Entitlement to service connection for cystectomy scars.

6.  Entitlement to service connection for ulcers.

7.  Entitlement to service connection for bilateral foot 
fungus.

8.  Entitlement to service connection for bilateral foot 
injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 to October 
1962.  He was a member of the Navy Reserve serving various 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) from May 1977 to November 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The issues of entitlement to service connection for bilateral 
hearing loss disability and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Hemorrhoids were not manifested during the veteran's 
active service or any period of ACDUTRA.

2.  An inguinal hernia was not manifested during the 
veteran's active service or any period of ACDUTRA.

3.  The veteran's cyst scar is related to his active service.

4.  An ulcer was not manifested in active duty or during any 
period of ACDUTRA or within one year of separation.  

5.  Bilateral foot fungus was not manifested in active 
service or during any period of ACDUTRA.

6.  A bilateral foot injury is not related to active service 
or to any period of ACDUTRA. 


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.303 (2006).

2.  An inguinal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.303, (2006).

3.  A cyst scar was incurred in active service.  38 C.F.R. § 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006). 

4.  Ulcers were not incurred in or aggravated by service and 
may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.303, 3.307, 
3.309 (2006). 

5.  Bilateral foot fungus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101, 1110, 1131, (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.303 (2006).

6.  A bilateral foot injury was not incurred in or aggravated 
by service.  38 C.F.R. §§ 101, 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.303 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with regards to 
the issues on appeal.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
In a VCAA letter of February 2001 the appellant was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on his behalf, and what 
evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claims.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in February 2001 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  Dingess notice was 
provided via a letter of March 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In 
connection with the current appeal, service medical records, 
private medical records and VA outpatient records have been 
obtained.  The veteran was afforded VA examinations.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" is defined to 
include, inter alia, "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).

Periods of INACDUTRA are not included because service 
connection may be granted for disability resulting only from 
injuries incurred or aggravated during such periods, not 
disability resulting from diseases.  38 U.S.C.A. § 101(23), 
(24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) 
(quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) 
(discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law 
"permits service connection for persons on inactive duty 
[training] only for injuries, not diseases, incurred or 
aggravated in line of duty"); see also VAOPGCPREC 4-02.  In 
VAOPGCPREC 86-90, the Office of General Counsel reasoned that 
"injury" denotes harm from external trauma, while the term 
"disease" refers to some type of internal infection or 
degenerative process.  In that opinion, it also noted that 
"trauma" refers to the application of external force or 
violence.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence.  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the veteran has not 
claimed that he incurred any of his disabilities while 
engaging in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.

A DD Form 214 shows that the veteran had active duty from 
January 1959 to October 1962, and his service records also 
indicate that he subsequently served in the United States 
Navy Reserve from May 1977 to November 1996.  

Hemorrhoids and Inguinal Hernia

The veteran is claiming service connection for hemorrhoids 
and inguinal hernia.  After a careful review of the evidence 
of record the Board finds that the preponderance of the 
evidence is against a grant for service connection for 
hemorrhoids and inguinal hernia.

The Board notes that  the veteran's active duty service 
medical records in the file are incomplete.  The enlistment 
physical of January 1959 notes the veteran's anus and rectum, 
and G-U system as normal.  A hernia in infancy which was 
healed was noted.  

The reserve re-enlistment physical of March 1977 noted the 
veteran's anus and rectum, and G-U system as normal.  A 
circular scar on the left lower leg was noted.  

A service medical treatment record of January 1980 notes that 
the veteran was treated for internal hemorrhoids.  

Reserve annual physical of July 1985 noted a right inguinal 
hernia.  It further noted that the veteran was going to 
consult with a private physician regarding the right inguinal 
hernia.  

Private medical records of October 1985 show that the veteran 
underwent elective surgery for the repair of his right 
inguinal hernia and removal of hemorrhoids.  The record notes 
that the veteran reported that he had had this hernia for 
many years and that it had increased in size recently.  There 
was a bulge on the left side which was presumed to be a left 
inguinal hernia associated with the right inguinal hernia.  
The operation report shows that the veteran did not have a 
left inguinal hernia and that his right inguinal hernia was 
successfully repaired.  His hemorrhoids were successfully 
removed.  

The annual physical of August 1989 noted the veteran's anus 
and rectum as abnormal.  It noted anal tags which were found 
to be asymptomatic.  

The Board notes that service personnel records from the 
veteran's reserve time show that the veteran was not on 
ACDUTRA at the time he was treated for hemorrhoids in January 
1980, at the time his right inguinal hernia was noted in 
November 1983 and July 1985, or at the time of the surgical 
repair of the inguinal hernia and removal of the hemorrhoids 
in October 1985.  Instead the records shows that the veteran 
was on drill pay status during that time.  Regardless, there 
is no competent evidence of a hernia or hemorrhoids during 
active service and there is no competent evidence linking the 
hernia or hemorrhoids to his period of active duty.  In order 
for the veteran's claim for service connection for 
hemorrhoids and inguinal hernia to be granted in this case, 
the evidence must show that the veteran became disabled from 
hemorrhoids and an inguinal hernia that were incurred or 
aggravated in line of duty during a period of active duty or 
ACDUTRA.  Periods of INACDUTRA are not for consideration 
because service connection may be granted for disability 
resulting only from injury during such periods, not 
disability resulting from diseases, such as hemorrhoids or an 
inguinal hernia.  38 U.S.C.A. § 101(23), (24); see McManaw,  
supra; see also VAOPGCPREC 4-02.  In accordance with the 
definitions of what an "injury" and a "disease" are per 
VAOPGCPREC 86-90, hemorrhoids and an inguinal hernia are 
considered a disease which do not qualify for service 
connection when incurred during an INACDUTRA period of 
service.  Therefore, service connection for hemorrhoids and 
inguinal hernia is not established.

Ulcers

The veteran is claiming service connection for ulcers.  After 
a careful review of the evidence of record the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for ulcers.

The Board notes that the veteran has not specified whether he 
is claiming service connection for ulcers based on his active 
duty or his reserve time.  Therefore, the Board will address 
both periods of service.

The Board notes that the available service medical records 
from the veteran's active service and reserve time are silent 
for any complaints of or treatment for an ulcer.  In the 
accompanying Report of Medical History the veteran denied any 
stomach, liver or intestinal problems.  The first evidence of 
record of an ulcer was in Reports of Medical History forms 
dated in July 1984 and July 1985 which note that the veteran 
reported suffering from ulcers in 1978 and 1976 respectively.  
In July 1984 it was noted that the ulcer was healed  

The record contains no diagnosis of an ulcer while on active 
service, within a year from active service or during a period 
of ACDUTRA.  The only evidence of an ulcer comes from the 
veteran's own assertions that he suffered from ulcers around 
the 1970's.  However, the Board notes that while the veteran 
is competent to report symptoms, as a layperson, he is not 
qualified to render an opinion concerning questions of 
medical diagnosis.  See Espiritu, supra at 494.  Therefore, 
the Board finds that there is no competent evidence of record 
of an ulcer while on active service or during a period of 
ACDUTRA.  

Bilateral foot fungus

The veteran is claiming service connection for bilateral foot 
fungus.  After a careful review of the evidence of record the 
Board finds that the evidence is against a finding of service 
connection for bilateral foot fungus.

The Board notes that the veteran has not specified whether he 
is claiming service connection for bilateral foot fungus 
based on his active duty time or his reserve time.  
Therefore, the Board will address both periods of service.

After a careful review of the evidence of record the Board 
finds that the evidence is against a finding of service 
connection for bilateral foot fungus.

Available service medical records from the veteran's active 
duty are silent for any complaints of or treatment for 
bilateral foot fungus.  The reserve re-enlistment physical of 
March 1977 notes the veteran's feet as normal.  At the 
reserve annual physical of November 1983 it was noted that 
the veteran was suffering from fungus in his toenails.  

Private medical records dated between June and July 2002 note 
complaints of and treatment for fungus on his toenails.

Service connection requires that the evidence show that a 
disease was manifested during active service or during a 
period of ACDUTRA.  The Board finds that there is no evidence 
of record that the veteran was in a period of active duty or 
ACDUTRA at the time that he developed or manifested toenail 
fungus.  Although foot fungus was noted at one of the reserve 
annual physicals, he was not on active duty or ACDUTRA.  
Although private medical records show that the veteran 
received treatment for fungus on his toenails in June and 
July 2002, this was after the veteran's reserve time.  
Finally, there is no competent evidence of record of a nexus 
to service.  The only evidence of record are the veteran's 
own assertions.  However, this is not competent evidence of a 
nexus to service.  See Espiritu, supra.  In sum, while there 
is evidence of record that the veteran suffered from foot 
fungus, there is no evidence that the veteran incurred his 
toenail fungus while on active duty or during a period of 
ACDUTRA.  Accordingly, service connection is denied.

Cyst removal scar

The veteran is seeking service connection for scars resulting 
from a cyst removal from the left calf.  After a careful 
review of the evidence of record the Board finds that service 
connection is warranted for the scars from the cyst removal.

At the outset the Board notes that the veteran is claiming 
that he had a cyst removed during his initial active duty and 
not at any point during his reserve time.  Therefore, the 
Board's analysis will focus on the veteran's active duty.

Available active duty medical records are silent for any 
complaints of or treatment for a left calf cyst or scar 
associated with its removal.  The first evidence of record of 
a scar on the left calf is found in the reserve re-enlistment 
physical of March 1977 which notes a circular scar on the 
left lower leg.  

VA examination report from November 2001 notes that the 
veteran reported that he had a cyst formation in the left leg 
while on active duty which was excised with stitching of the 
region that ultimately ended up in infection with secondary 
intention healing.  He reported calf pain and ache on the 
lateral portion of the calf.  Physical examination revealed a 
scar on the calf portion of the left leg, lateral surface 
measuring 1-1/2 cm in diameter.  The scar appeared darkened 
with a type of stellate appearance.  There was no tenderness 
or adherence.  The texture of the skin in the area was much 
thinner.  There was significant depression of the scar and 
some loss of subcutaneous tissue.  There was slight 
disfigurement noted, but no actual function limitation due to 
the scar.  The diagnosis was cyst removal, status post 
healing through secondary intention.  

Although there is evidence of a scar on the left calf due to 
a cyst removal, there is reliable evidence of record of a 
nexus to service.  Available active service medical records 
are silent for any complaints of or treatment for a cyst on 
the left calf or removal thereof.  The Board notes that 
several Reports of Medical History from the veteran's reserve 
service note that the veteran reported having a cyst removed.  
Reports of August 1989 and August 1991 and July 1995 all note 
that the veteran reported having a cyst removed in 1961.  A 
July 1983 report notes that the veteran reported having a 
cyst removed in 1959.  The Board notes that the veteran is 
competent to relate symptoms as they come through his senses 
and therefore, he is competent to say how long he has had a 
scar.  See Layno v. Borwn, 6 Vet. App. 465 (1994).  In the 
context of this case, the veteran repeatedly reporting a 
medical history dating the onset to his period of active duty 
is credible.  The veteran presented his statements on 
official documents.  The Board finds no self-serving 
interest.  Rather, he appears to be reporting what he 
believes to be an accurate medical history.  The scar is 
confirmed and the Board finds credible that the onset was 
during active duty.

Bilateral foot injuries

The veteran is seeking service connection for bilateral foot 
injuries.  After a careful review of the preponderance of the 
evidence of record the Board finds that the evidence is 
against a finding of service connection for bilateral foot 
injuries.  

The Board notes that the veteran has not specified whether he 
is claiming service connection for bilateral foot fungus 
based on his active duty time or his reserve time.  
Therefore, the Board will address both periods of service.

Available service medical records from the veteran's period 
of active duty and reserve time are completely silent for any 
complaints of or treatment for any foot injuries.  

Private medical records of October 1985 note that the veteran 
reported a history of a fracture to the right foot in 1970.

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty. . .." 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. 
§ 3.303(a) (service connection means facts showing "a 
particular injury or disease resulting in disability [that] 
was incurred coincident with service. . . ."); see also 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, a 
veteran cannot satisfy the basic VA compensation statutes).  

The Board finds that the evidence of record does not 
establish a current disability resulting form a bilateral 
foot injury.  The only evidence of record of a bilateral foot 
injury is found in private medical records of October 1985 
when the veteran provided a history of having a right foot 
fracture in 1970.  The Board notes that the veteran was not 
in active service or during a period of ACDUTRA or even 
INACDUTRA in 1970.  Service medical records from the 
veteran's active service and reserve service do not show any 
complaints of or treatment for a foot injury.  Furthermore 
there is no competent evidence of record of any residuals of 
a bilateral foot injury.  Without evidence of a disease or 
injury during service and a current disability, service 
connection may not be granted.  Accordingly, the claim is 
denied.


ORDER

Service connection for hemorrhoids is denied.

Service connection for inguinal hernia is denied.

Service connection for ulcers is denied.

Service connection for bilateral foot fungus is denied.

Service connection for cyst scar is granted.

Service connection for bilateral foot injury is denied.





REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  

IN the present case the veteran is seeking service connection 
for bilateral hearing loss and tinnitus.  At a VA examination 
of February 2006 the examiner opined that: "[i]n my opinion, 
based on the information provided in [the veteran's] C-file I 
feel that this veteran's hearing loss is less likely as not 
related to military noise exposure (less than 50/50 
probability.)  His hearing loss probably started in the 
military (both active duty and reserves) due to the noise 
exposure and progressively got worse throughout the years due 
to other noise exposures.  This veteran had extensive 
exposure to post military noise exposure which probabl[y] 
aggravated his present hearing disability.  I cannot state 
how much his post military noise exposure aggravated his 
hearing disability without resorting to mere speculation."  
The examiner's opinion appears to contradict itself.  While 
she is stating that the veteran's hearing loss started in 
service, she is concluding that his bilateral hearing loss is 
not related to service.  A clarification of the opinion is 
required.

Furthermore, with regard to the veteran's tinnitus, the 
examiner opined that "[t]he etiology of bilateral tinnitus I 
sat least as likely as not due to the hearing loss."  
However, she did not provide an opinion as to whether the 
veteran's tinnitus is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a clarification 
from the VA examiner who conducted the VA 
examination or form another VA examiner 
regarding the etiology of the veteran's 
bilateral hearing loss disability.  
2.  The AOJ should seek a medical opinion 
regarding the etiology of the veteran's 
tinnitus.  The examiner should specifically 
comment as to whether it is as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any currently found 
bilateral tinnitus is related to an in-
service injury or disease, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


